                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                               NO. 5:19-CR-00261-FL

UNITED STATES OF AMERICA             )
                                     )   GOVERNMENT’S SENTENCING
v.                                   )   MEMORANDUM AND OPPOSITION
                                     )   TO DEFENDANT’S MOTION FOR
JAMAL MONTA WATSON                   )   A VARIANCE

      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, respectfully files this memorandum to address

the sentencing of Defendant Jamal Monta Watson and to oppose his request for a

downward variance. The Government recommends that the Court sentence the

Defendant to a period of incarceration within the applicable United States Sentencing

Guideline range, order him to pay $78,331.22 in restitution, as calculated by the

United States Probation Office, and forfeit $29,732.36. For the reasons stated below,

this sentence is sufficient, but not greater than necessary, to achieve the goals of 18

U.S.C. Section 3553(a), in that it will reflect the seriousness of the offenses, promote

respect for the law, provide just punishment for the offenses, deter future crime, and

protect the public from further crimes of the Defendant.

I.    The Offense Conduct

      The Presentence Investigation Report (“PSR”) accurately sets forth a detailed

summary of Defendant’s conduct. (D.E. 17 at ¶¶ 6-20). On August 24, 2017, the

Defendant began a three-year period of supervised release after serving 121-months

in federal custody for Distribution of a Quantity of Heroin and Aiding and Abetting,
in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, and Possession of a Firearm by

a Felon, in violation of 18 U.S.C. § 922(g)(1). See 5:08-CR-282-4F at D.E. 376 and

D.E. 912. 1 Five weeks later, on November 3, 2017, the Defendant fraudulently

obtained a $16,900 loan from State Employees’ Credit Union (SECU) to purchase a

2008 Mercedes S Class by falsely representing his employment and earnings. D.E.

17 at ¶ 7. A few weeks later, on November 27, 2017, the Defendant attempted to

obtain $45,787.50 from Ally Financial to purchase a 2012 Porsche Panamera by

falsely representing steady employment and higher monthly earnings. After Ally

Financial denied his application, the Defendant returned to SECU and fraudulently

obtained $9,843.65 funds to purchase a 2007 Audi by similarly misrepresenting his

employment and earnings. Id. at ¶ ¶ 7-8. The Defendant defaulted on both auto

loans. SECU repossessed the vehicles and sold them at auction, resulting in an actual

loss of $20,581.46. 2

       In May 2018, the Defendant began applying for more vehicle loans. Unable to

qualify using his own social security number (SSN), the Defendant provided another

individual’s SSN in addition to false employment information. Although his first

attempt to obtain financing from Ally to purchase a 2013 Audi was unsuccessful, Ally

approved a $29,732 loan on May 31, 2018 to purchase a 2014 Maserati Ghibli after



1The Honorable James C. Fox originally sentenced the Defendant to 180 months’ imprisonment. On
April 11, 2011, after the Government filed a Rule 35 motion, his sentence was reduced to 135 months.
On January 27, 2015, pursuant to 18 U.S.C. § 3582(c)(2), his sentence was reduced again to 131
months. See 5:08-CR-282-4F at D.E. 912.

2 In addition to these two vehicle loans, on November 13, 2017, Watson obtained a consumer loan from
SECU for $2,000. SECU relied upon the same false employment information when it approved the
loan. The Defendant also defaulted on this loan, increasing SECU’s total loss to $22,025.31.

                                                 2
the Defendant tendered $9,800 in U.S. currency to the dealership and provided

fictitious employment information. Id. at ¶ ¶ 9-10. The Defendant also defaulted on

this loan. This vehicle was never located, resulting in a total loss to Ally.

      Between June 16, 2018 and November 6, 2018, the Defendant attempted to

obtain approximately $262,286 in loans to purchase luxury vehicles from dealers in

various North Carolina locations, including Capital Ford and Sir Walter Chevrolet,

in Raleigh. Id. at ¶¶ 11 and 16. The Defendant continued to use a SSN issued by the

Social Security Administration to another individual and provided false monthly

earnings ranging between $4,300 and $8,000. He also, on November 3, 2018 and

November 6, 2018, used a fake North Carolina driver’s license with a Durham, North

Carolina address in an obvious effort to frustrate repossession efforts once he

defaulted on these loans. Id. at ¶ 16 and n.3.

      During this time, the Defendant also aided and abetted his wife in committing

bank fraud in the exact manner: providing a false SSN and fictitious earnings. Id.

at ¶¶ 12-15, 18 and 19. Between July 3, 2018 and November 19, 2018, she obtained

or attempted to obtain at least $150,249.         Id.   She used the same employer

information, Hanna’s Trucking, that the Defendant used on his 2018 loan

applications. Id. at ¶¶ 9-14, 17-19. The North Carolina Division of Employment

Security had no record of such earnings for either the Defendant or his wife. Id. at ¶

19. On November 26, 2018, the Defendant was involved in an accident driving the

2018 Sonata that his wife had fraudulently obtained from Lake Norman Hyundai.




                                           3
Id. The vehicle was badly damaged and not properly insured, resulting in $26,573.55

loss to the dealership. Id. at ¶¶ 20 and 24. 3

II.    The Plea Agreement and the Appropriate Guidelines Calculation

       On June 24, 2019, pursuant to a written plea agreement, the Defendant waived

Indictment and pled guilty to a single count Criminal Information filed in the

Western District of North Carolina, charging him with Bank Fraud and Aiding and

Abetting, in violation of 18 U.S.C. Sections 1344 and 2. 4 The Defendant agreed

       [t]o make restitution to all victims directly or indirectly harmed by the
       Defendant’s “relevant conduct,” as defined by U.S.S.G. §1B1.3, including
       conduct pertaining to any uncharged conduct, regardless of whether
       such conduct constitutes an “offense” under 18 U.S.C. §§ 2259, 3663 or
       3663A.

D.E. 6 at ¶2b. He further agreed to forfeit the proceeds he obtained, namely a 2014

Maserati and the $29,732.36 that he used to obtain this vehicle. Id. at ¶2e. With

respect to the United States Sentencing Guidelines (U.S.S.G.), the parties stipulated

his criminal conduct involved the possession and use of an authentication feature to

warrant a two-level upward adjustment pursuant to Section 2B1.1(b)(11)(A)(ii) and

the Defendant was entitled to a three-point downward adjustment for acceptance of

responsibility pursuant to Section 3E1.1(a). Id. at ¶¶5b and 5c.




3 After the dealership received loan approval notification, but before transfer of the funds, the
dealership allowed the Defendant’s wife to take possession of the vehicle. The lender subsequently
rejected the application. D.E. 17 at ¶ 19.

4The Defendant consented to a transfer in jurisdiction to the Eastern District of North Carolina in
accordance with Rule 20 of the Criminal Rules of Procedure. (D.E. 1).

                                                4
      A.     Offense Conduct

      Under the applicable Guideline for bank fraud, the offense level calculation

begins with the amount of loss, which “is the greater of actual or intended loss.”

U.S.S.G. § 2B1.1, comment. (3(A)). The parties did not stipulate to an intended loss.

In this case, there were many failed attempts by the Defendant and his wife to

defraud financial institutions. As such, the intended loss was higher than the actual

loss. After reviewing the records provided by the financial institutions, Probation

determined that the intended loss attributable to the Defendant was $539,888.67,

which corresponds to a 12-level increase. D.E. 17 at ¶¶ 20, 75 (citing U.S.S.G. §

2B1.1(b)(1)(G).   Without any legal support, the Defendant claimed the $123,671

associated with the Defendant’s wife should not be included. D.E. 17 Addendum at

¶ 1. Probation responded by citing the relevant conduct provision, which provides

the Defendant is responsible for acts that “were part of the same course of conduct or

common scheme or plan as the offense of conviction.”         Id. (citing U.S.S.G. §§

1B1.3(a)(2) and 3D1.2(d)). Application note 5 explains:

      For two or more offenses to constitute part of a common scheme or plan,
      they must be substantially connected to each other by at least one
      common factor, such as common victims, common accomplices, common
      purpose, or similar modus operandi.

U.S.S.G. §1B1.3, comment. (n.5(B)(i)). Probation noted that the similar manner in

which the Defendant and his wife committed the fraud (false SSN and same fictitious

employer) showed they were acting in concert sufficient to include the loans she

fraudulently obtained or attempted to fraudulently obtain in the total intended loss




                                          5
amount. Id. 5 Probation also highlighted the fact the Defendant was driving one of

the vehicles she fraudulently obtained in Durham when he was involved in an

accident.

         The Defendant also objected to the intended loss figure of $539,888.67 by

simply asserting: “it is 8.5 times greater than the actual loss and is a gross

overstatement of the seriousness of the offense.”                         Id. at ¶2. 6 Regardless of the

Defendant’s belief, Probation’s conclusion is legally sound. Application Note 3(ii) of

the Commentary to U.S.S.G. Section 2B1.1 provides that

         ‘intended loss’ (I) means the pecuniary harm that the defendant
         purposely sought to inflict; and (II) includes intended pecuniary harm
         that would have been impossible or unlikely to occur (e.g., as in a
         government sting operation, or an insurance fraud in which the claim
         exceeded the insured value).

Accordingly, it is irrelevant if the fraud was unsuccessful. Fraudulent attempts are

part of the common scheme and can be included in relevant conduct for intended loss

purposes. 7

         The parties agreed to a two-level upward adjustment for possession or use of

an authentication feature, namely other individuals’ SSNs, increasing his adjusted

offense level to 21. D.E. 17 at ¶¶ 76 (citing U.S.S.G. § 2B1.1(b)(11)(A)(ii)) and 80.




5 Even if the Court subtracts the $123,671 from $539,888.67, the guidelines would not change.

$416,217.67 is greater than $250,000. See U.S.S.G. § 2B1.1(b)(1)(G)(add 12 levels added for loss more
than $250,000).

6The actual loss is $78,331.22, which is the same as the amount of restitution. If this amount
multiplied by 8.5 the total is $665,815.37, not $539,888.67.
7
 It appears Probation mistakenly referred to $441,567.67 as the total loss, rather than $539,888.67. Either amount is
greater than $250,000 to justify the 12 level increase, under U.S.S.G. § 2B1.1(b)(1)(G).

                                                         6
With a three-level reduction for acceptance of responsibility, the Defendant’s total

offense level is 18. Id. at ¶¶82-84.

       B.    Criminal History

       The Defendant’s criminal history began at age 17 with an involuntary

manslaughter conviction for shooting into a Durham residence and killing one of the

six occupants. Id. at ¶¶27 and 28. This and six other convictions that occurred before

the Defendant’s 23rd birthday were too old to consider in computing the Defendant’s

criminal history.    Id. at ¶¶27-30, 32-33 (citing U.S.S.G. §§ 4A1.2(e)(2) and (3)).

Probation correctly computed his subsequent convictions resulted in a subtotal

criminal history score of 9. Id. at ¶¶ 32, 35, 40, and 42. Since the Defendant was

under supervision at the time he committed the offense, Probation correctly added

two points for a total criminal history score of 11. Id. at ¶¶ 43-44 (citing U.S.S.G. §

4A1.1(d)). This corresponds to a criminal history category V. Id. at ¶ 45.

       Based upon a total offense level of 18 and a criminal history category of V, the

Defendant’s guideline imprisonment range is 51 to 63 months. Id. at ¶ 86.

III.   The § 3553(a) Factors, Applied and the Appropriate Sentence

       Following United States v. Booker, 543 U.S. 220 (2005), a framework has

developed by which a court determines the appropriate sentence. First, the

sentencing court must properly calculate the advisory range of imprisonment under

the Sentencing Guidelines. Gall v. United States, 552 U.S. 38, 49-50 (2007). After

calculating the range, the district court must “giv[e] both parties an opportunity to

argue for whatever sentence they deem appropriate” and “then consider all of the §



                                           7
3553(a) factors to determine whether they support the sentence requested by a party.”

Id. at 49-50.

         The factors to consider are listed in 18 U.S.C. § 3553(a), which include the

nature and circumstances of the offense; the history and characteristics of the

defendant; the need for the sentence imposed to reflect the seriousness of the offense;

the need for the sentence to promote respect for the law; the need for the sentence to

provide just punishment for the offense; the need for the sentence to afford adequate

deterrence to criminal conduct; the need for the sentence to protect the public from

further crimes of the defendant; the need to provide the defendant with needed

training, care, or treatment; the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct; and the need to provide restitution to any victims of the offense. 18 U.S.C. §

3553(a).

         A.       The Nature and Circumstances of the Offense

         The Defendant criminal conduct was serious, repetitive and continued for more

than a year. If not for his federal probation officer, it is more than likely that the

Defendant would have continued in his illegal activity. 8 In addition to falsifying

employment information, fabricating pay stubs and using other individuals’ SSNs,

the Defendant took steps to prevent the financial institutions from locating and

repossessing the vehicles by providing a fake driver’s license bearing a false address.

Further, he included his wife in at least one other individual in his systematic pattern


8
  The Defendant supervising Probation Officer learned of the fraudulent activity after the Defendant’s accident in
the Hyundai

                                                          8
of fraudulent conduct. The actual losses to the financial institutions and the Lake

Norman Hyundai dealership by the Defendant were also significant.

       B.    The History and Characteristics of the Defendant

      Nothing in the Defendant’s history mitigates his culpability in this case. To

the contrary, his extensive criminal history demonstrates the need for a lengthy

period of incarceration. For the most part, the Defendant has spent his adult years

incarcerated. D.E. 17 at ¶¶ 59. As detailed below, the Defendant was not a model

inmate and upon release into the community, the Defendant repeatedly failed to

comply with conditions of supervision and reoffended.

      During his first period of incarceration, the Defendant incurred nine

disciplinary infractions for, among other things, provoking assaults, fighting,

interfering with staff, and disobeying orders. D.E. 17 at ¶ 28. Within two month of

his May 1, 1998 release from discharging a weapon into an occupied dwelling (Id. at

¶ 28) and while on probation for involuntary manslaughter (Id. at ¶ 27), the

Defendant was arrested and ultimately convicted of two instances of possessing a

stolen motorcycle, resisting a public officer and no operator’s license, reckless driving.

Id. at ¶¶ 29 and 30. On the same day he plead guilty to those charges, the Defendant’s

probation was revoked for absconding, failing to report to his probation officer,

violating curfew, and failing to complete community service. Id. at ¶ 27. He returned

to state custody to serve several sentences. Id. at ¶¶ 27, 29-31.

      Two months after his release, on February 28, 2000, the Defendant “forcibly

stole $600 from another individual with a handgun.” Id. at ¶34. On June 18, 2000,



                                            9
the Defendant kidnapped a man “for the purpose of committing robbery with a

dangerous weapon.” Id. at ¶ 32. On June 27, 2000, he assaulted a female. Id. at ¶

33. He ultimately plead guilty to kidnapping, two counts of possession of a firearm

by a felon and assault of a female and served several custodial terms. Id. at ¶¶ 32-

34.   On December 30, 2004, the state placed the Defendant on post-release

supervision. Id. For unknown reasons, the state court revoked his post-release

supervision on July 2, 2006. Id. at ¶ 32.

      Between December 21, 2006 and July 27, 2007, the Defendant went on another

crime spree. Durham County charged him in five different matters. Id. ¶¶ 35-39.

For the most serious charges of felon in possession and habitual felon, the Defendant

plead guilty and was sentenced to 80 to 105 months’ custody. Id. at ¶¶ 35 and 38.

On September 29, 2008, the Defendant also plead guilty to federal charges of

distributing a quantity of heroin (1.937 kilograms) and possession of a firearm by a

felon. Id. at ¶ 40. While in federal custody, the Defendant incurred two disciplinary

infractions for assault and possessing an unauthorized item. Id. On August 24, 2017,

the Defendant simultaneously completed his state and federal terms of

imprisonment. Id. at ¶¶ 35, 38 and 40. Just a few month later, the Defendant began

the instant scheme to defraud multiple financial institutions. On June 24, 2019, this

Court revoked his supervised released based upon the new criminal conduct and

other violations and sentenced him to a 24-month term of custody. Id. at ¶ 40.

      Since he has spent most of his adult life in prison, the Defendant has virtually

no employment history. Id. at ¶¶ 57, 59, 64, 66, and 68. By his own admission, the



                                            10
Defendant has five children with five different women and is under no legal obligation

to provide financial support. Id. at ¶ 52.

      C.     Reflecting the Seriousness of the Offense, Promoting Respect for the
             Law, and Providing Just Punishment for the Offense

      The Government respectfully suggests a sentence within the guideline range

will reflect the seriousness of the offense, promote respect for the law, and provide

just punishment for the offenses.       The Defendant’s criminal history and poor

adjustment to supervision demonstrates his lack of respect for the law and rejection

of rehabilitation. As such, there is a great need for punishment and a sentence within

the guideline range would provide just punishment given the crime committed.

      D.     Affording Adequate Deterrence to Criminal Conduct and Protecting the
             Public from Further Crimes of the Defendant

      Courts have recognized that “white collar crime . . . requires heavy sentences

to deter because it is potentially very lucrative.” United States v. Hauptman, 111 F.3d

48, 52 (7th Cir. 1997). Similarly, “[b]ecause economic and fraud-based crimes are more

rational, cool, and calculated than sudden crimes of passion or opportunity, these

crimes are prime candidates for general deterrence.” United States v. Martin, 455

F.3d 1227, 1240 (11th Cir. 2006) (internal quotation omitted). “Defendants in white

collar crimes often calculate the financial gain and risk of loss, and white collar crime

therefore can be affected and reduced with serious punishment.” Id.

      In this case, there is a significant need for individual deterrence. Defendant

committed heinous crimes and received lengthy sentences of incarceration. Yet, he

continued to reoffend. This is his first conviction for a fraud scheme. A below the



                                             11
guideline sentence could easily send him the wrong message: committing fraud

results in higher financial rewards with minimal exposure to incarceration if caught.

      E.     The Defendant’s Motion for a Downward Variance

      None of the factors in Section 3553(a) warrant imposing anything other than

a guidelines sentence, and therefore, the Court should swiftly deny Defendant’s plea

for a downward variance based on 3553(a) factors and a shorter period of supervised

release.   The Defendant has shown his inability to live in the community without

engaging in criminal activity. The need for post-release supervision is great. The

Court should impose a five-year term of supervised release.

      Furthermore, the Court should deny the Defendant’s request for a

recommendation to home confinement based upon the CARES Act. D.E. 23 at 6. As

the Defendant recognized, the Court lacks authority to direct the Bureau of Prison

(BOP) to release him for compassionate reasons. Additionally, neither the Defendant

nor the Court can anticipate whether the Coronavirus will pose a health risk to the

Defendant in the future. There are conflicting reports every day. The Defendant,

like all federal inmates, should follow the proper BOP administrative procedures.

IV.   Restitution and Forfeiture

      Probation correctly set forth the correct amount of restitution. D.E. at ¶96.

Even though the Defendant agreed to a broad restitution order, including any loss

resulting from relevant conduct, as defined as defined by U.S.S.G. §1B1.3, he has

objected to the inclusion of $26,573.55 loss to Lake Norman Hyundai in the

restitution order. D.E. 23, Addendum at ¶3. As discussed above, relevant conduct



                                         12
includes loans fraudulently obtained in his wife’s name since they were part of a

common scheme. Therefore, his objection should be overruled.

      Finally, the Defendant agreed to forfeit $29,732.36, which represents the

proceeds he fraudulently obtained to purchase the 2014 Maserati, and the actual

vehicle. Prior to the sentencing hearing, the Government will file a Motion for

Forfeiture and Proposed Order.

      WHEREFORE, the Government requests the Court sentence the Defendant to

a period of incarceration within the applicable guideline range followed by five years’

supervised release, order him to pay $78,331.22 in restitution and forfeit $29,732.36.

      Respectfully submitted this 4th day of August 2020.

                                        ROBERT J. HIGDON, JR.
                                        United States Attorney

                                 By:    /s/ Susan B. Menzer
                                        SUSAN B. MENZER
                                        Assistant United States Attorney
                                        Criminal Division
                                        310 New Bern Avenue, Suite 800
                                        Raleigh, NC 27601-1461
                                        Telephone: (919) 856-4099
                                        E-mail: susan.menzer@usdoj.gov
                                        D.C. Bar #421007




                                          13
                          CERTIFICATE OF SERVICE

      This is to certify that I have this 4th day of August 2020, served a copy of the

foregoing upon Defendant’s counsel electronically via the CM/ECF system.

                                        ROBERT J. HIGDON, JR.
                                        United States Attorney

                                 By:    /s/ Susan B. Menzer
                                        SUSAN B. MENZER
                                        Assistant United States Attorney
                                        Criminal Division
                                        310 New Bern Avenue, Suite 800
                                        Raleigh, NC 27601-1461
                                        Telephone: (919) 856-4099
                                        E-mail: susan.menzer@usdoj.gov
                                        D.C. Bar #421007




                                          14
